Title: To Benjamin Franklin from ——— de Parny des Falines, 21 January 1779
From: Parny des Falines, Jean Baptiste Paul de
To: Franklin, Benjamin


Monsieur
Paris, le 21. Janvier 1779.
Mes chargés d’affaires ont déposé dans le trésor public de charles-town, une somme de Vingt mille pounds, portant intérêt de 7%, et remboursable au 7 Janvier 1779. Ils m’en ont fait passer les Contrats. Mon intention étant de les réaliser en argent, je vous prie de vouloir bien me faire sçavoir si le Congrès a pris quelques arrangements en france pour le remboursement de ces effêts; et quels sont les débouchés qu’on peut sen promettre. On m’a assuré que Mr. le Couteulx, Banquier à Paris, payoit les lettres de change tirées de L’amèrique.
J’ai lhonneur detre très respectueusement, Monsieur Votre très humble et très obeïssant serviteur:
DE Parny.Ecuyer de la Reine, rüe danjou, au marais—
 
Notation: De Parny 21. janvier 1779. Paris.
